DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to application filed on September 14, 2021 in which claims 1-10 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 12, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-10 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-10 of copending Application No. 17/475,071 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 is rejected to as being indefinite because there is insufficient antecedent basis for “the new activity record” in claim 9,

Claim 10 is rejected to under as being indefinite due to dependency upon rejection to claim 9.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britt et al. US Publication No. 2016/0147506 in view of Shaashua et al. US Publication No. 2015/0019553.

Regarding claim 1, Britt et al. disclose “a data inspection system of an IoT operations monitoring system, for inspecting operating situations of multiple IoT devices in a plurality of target IoT systems, the data inspection system comprising: a communication circuit, arranged to operably communicate data with a plurality of attributes filtering devices through networks” (Figures 1A, 1B, 2-3, 6; Paragraphs 0007-0009, 0014 illustrates different embodiments of an IoT system architecture). It is noted however, Britt et al. did not specifically detail the aspects of “to receive multiple activity records corresponding to the multiple IoT devices and generated by the plurality of attributes filtering devices; a storage circuit, arranged to operably store the multiple activity records received by the communication circuit; and a data classification circuit, coupled with the storage circuit, and arranged to operably classify each of the multiple activity record based on contents of N attributes to form M data groups, and to operably store the M data groups in the storage circuit; wherein N is 2 or an integer greater than 2, while M is at least two times of N” as recited in the instant claim 1. On the other hand, Shaashua et al. achieved the aforementioned claimed features. In particular, Shaashua et al. discloses “to receive multiple activity records corresponding to the multiple IoT devices” (Figure 7, Components 702, 704, 706, 708; Paragraphs 124-127 describing of a method of data record consolidation including extracting a first data record (e.g., a data entry, measurement, stream, etc.) from a data source connected to an IoT integration platform) and “generated by the plurality of attributes filtering devices; a storage circuit, arranged to operably store the multiple activity records received by the communication circuit; and a data classification circuit, coupled with the storage circuit, and arranged to operably classify each of the multiple activity record based on contents of N attributes to form M data groups” (Figure 7, Components 710; Paragraph 0129  describing different data records and data sets may be aggregated into a data cluster for a particular contextual relevant grouping, such as aggregating the first data record into a data cluster at step 710. The derivative record may also be aggregated into the data cluster. The data cluster may represent an aggregation of data that is beyond correlated. For example, a heart rate monitor data record may be correlated at the step 706 with a glucose level monitor data record because of a shared semantic and context of health related data. However, these health related data may be aggregated into a data cluster for other non-health-related activities on the same day because the relevant grouping of the data cluster pertains to the activities of the day); and “to operably store the M data groups in the storage circuit; wherein N is 2 or an integer greater than 2, while M is at least two times of N” (See profile store 214 in Figure 2; Paragraph 0033 describing integration service system 212 may include a profile store 214 of IoT devices 202 and other context relevant entities. For example, context relevant entities may include people, places, groups, physical objects, brands, things, or any combination thereof). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combine Britt et al. with Saashua et al. because they are both directed to IOT integration system and are both from the same field of endeavor. Such combination would have enhanced the versatility of Britt et al. by allowing to it to effectively provide a platform of internet of things while providing a consumer solution to consolidate and automate users' connected environment. And to identify and profile connected devices around a consumer, communicate with the connected devices, and create logical connections amongst people, devices, locations, digital channels, or any combination thereof.

As per claim 2, Saashua et al. disclose “a data pattern analysis circuit (115), coupled with the storage circuit (113), and arranged to operably analyze a data pattern of a plurality of activity records in respective data group (330) with respect to a data collection period, so as to generate one or more reference data sets (340, 342, 344) corresponding to the respective data group (330), and to operably store the one or more reference data sets (340, 342, 344) in the storage circuit (113)” (See Saashua et al. Figure 1A; Paragraph 0137).

Claim(s) 3-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britt et al. US Publication No. 2016/0147506 in view of Shaashua et al. US Publication No. 2015/0019553 and in further view of Ektare et al. US Publication No. 2019/0098028.

As per claim 3, Ektare et al. disclose “wherein operations of generating the one or more reference data sets (340, 342, 344) corresponding to the respective data group conducted by the data pattern analysis circuit (115) comprise: selecting one of the M data groups to be a current data group; analyzing a change pattern of contents of a first target attribute in a plurality of activity records in the current data group with respect to multiple different statistical periods within the data collection period so as to generate a first reference data set with respect to the first target attribute of the current data group; and analyzing a change pattern of contents of a second target attribute in the plurality of activity records in the current data group with respect to multiple different statistical periods within the data collection period so as to generate a second reference data set with respect to the second target attribute of the current data group” (See Ektare et al. Paragraph 0058-0059 describing the IoT device risk assessment system 106 functions to match an IoT device to a new device profile or otherwise create a new device profile for the IoT device based on instances of the IoT device. In matching an IoT device to a new device profile based on instances of the IoT device, the IoT device risk assessment system 106 can determine whether to actually match the IoT device to a new device profile using the instances of the IoT device. For example, if instances of an IoT device indicate the IoT device is continuing to deviate from regular IoT device behavior of the IoT device, or is otherwise behaving abnormally, then the IoT device risk assessment system 106 can determine to match the IoT device to a new device profile or create a new device profile for the IoT device. Additionally, in matching an IoT device to a new device profile based on instances of the IoT device, the IoT device risk assessment system 106 can determine a new device profile to match to the IoT device or otherwise create for the new IoT device. For example, if an instance of an IoT device indicates an IoT device is of a specific type, then the IoT device risk assessment system 106 can match the IoT device to an IoT device profile of an IoT device of the same type. In another example, the IoT device risk assessment system 106 can generate a new IoT device profile for an IoT device based on characteristics of the IoT device, as indicated by instances, before the IoT device began to deviate from regular IoT device behavior. [0059] In a specific implementation, the IoT device risk assessment system 106 functions to maintain device profiles based on passive observation of IoT devices. In maintaining device profiles based on passive observation of IoT devices, the IoT device risk assessment system 106 can use IoT history data created from one or an applicable combination of event logs, system logs, and access logs. Event logs, system logs, and access logs used in creating IoT history data can be maintained by analyzing data packets transmitted to and from IoT devices. For example, event logs, system logs, and access logs used in creating IoT history data can be maintained by performing deep packet inspection on data packets transmitted to and from IoT devices).

As per claim 4, Ektare et al. disclose “wherein the content of the first target attribute is an uplink throughput of a corresponding IoT device, a downlink throughput of the corresponding IoT device, a status of the corresponding IoT device, or a session time of the corresponding IoT device” (See Ektare et al. Paragraph 0058-0059).

As per claim 5, Ektare et al. disclose “wherein the first reference data set is utilized to present one of following analyzing results of the plurality of activity records in the current data group: a change of a sum or a moving sum of a quantity of activity records, whose device status having a specific content, with respect to multiple different statistical periods within the data collection period; a change of a sum, an average, a moving sum, or a moving average of the downlink throughput recorded in the plurality of activity records with respect to multiple different statistical periods within the data collection period; a change of a sum, an average, a moving sum, or a moving average of the uplink throughput recorded in the plurality of activity records with respect to multiple different statistical periods within the data collection period; and a change of a sum, an average, a moving sum, or a moving average of the session time recorded in the plurality of activity records with respect to multiple different statistical periods within the data collection period” (See Ektare et al. Paragraph 0058-0059).
As per claim 6, Ektare et al. disclose “wherein operations of classifying the multiple activity records (320, 322, 324, 326) conducted by the data classification circuit (114) comprise: selecting one of the multiple activity records (320, 322, 324, 326) to be a current activity record; selecting one of multiple attributes in the current activity record to be a first selected attribute; if there currently exists no data group corresponding to a content of the first selected attribute, creating a first data group corresponding to the content of the first selected attribute; classifying the current activity record into the first data group; selecting another attribute in the current activity record to be a second selected attribute; if there currently exists no data group corresponding to a content of the second selected attribute, creating a second data group corresponding to the content of the second selected attribute; and classifying the current activity record into the second data group” (See Ektare et al. Paragraph 0058-0059).

As per claim 7, Ektare et al. disclose “wherein operations of classifying the multiple activity records (320, 322, 324, 326) conducted by the data classification circuit (114) comprise: selecting one of the N attributes to be a first selected attribute; generating corresponding multiple first attribute data groups based on different contents of the first selected attribute, and classifying the multiple activity records (320, 322, 324, 326) into the multiple first attribute data groups to ensure the contents of the first selected attribute in all activity records in the same first attribute data group are identical; selecting another attribute from the N attributes to be a second selected attribute; and generating corresponding multiple second attribute data groups based on different contents of the second selected attribute, and classifying the multiple activity records (320, 322, 324, 326) into the multiple second attribute data groups to ensure the contents of the second selected attribute in all activity records in the same second attribute data group are identical” (See Ektare et al. Paragraph 0058-0059).

As per claim 9, Ektare et al. disclose “wherein the data classification circuit (114) is further arranged to operably classify the new activity record (1120) based on contents of the N attributes, so as to utilize the new activity record (1120) to update a plurality of corresponding data groups (1130, 1132, 1134)” (See Ektare et al. Paragraph 0058-0059).

As per claim 10, Ektare et al. disclose “wherein the data pattern analysis circuit (115) is further arranged to operably update a plurality of reference data sets (1160, 1162, 1164) corresponding to the plurality of corresponding data groups (1130, 1132, 1134)” (See Ektare et al. Paragraph 0058-0059).

Neither Britt et al. nor Shaashua et al. specifically detail the limitations of claims 3-7 and 9-10 as recited above. On the other hand, Ektare et al. disclose these claimed limitations as detailed in paragraphs 0058-0059. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further improved the combination of Britt et al. and Saashua et al. by adding the teachings of Ektare et al. because they are all directed to IOT integration system platforms and are all from the same field of endeavor. Such improvement would have further enhanced the versatility of Britt et al. by allowing to it to effectively provide a platform of internet of things while providing techniques for visualizing IoT device management including an IoT device risk assessment system and an IoT device management visualization system. Thus, such techniques would group IoT devices into an IoT device dimension group based on IoT device dimensions defining the group and controlling presentation of management data for the IoT devices based on the grouping of the IoT devices into the IoT device dimension group.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record failed to show “wherein after the data collection period, the communication circuit (111) further receives a new activity record (1120) generated by the plurality of attributes filtering devices (120, 130, 140) and corresponding to a target IoT device (104) of the multiple IoT devices (104, 105, 106); wherein the data inspection system (110) further comprises: an abnormal inspection circuit (116), coupled with the storage circuit (113), and arranged to operably compare contents of one or more target attributes (1113) in the new activity record (1120) with one or more reference data sets (1140, 1142, 1144) of a corresponding data group (1130) with respect to the one or more selected attributes, so as to determine whether abnormal conditions occur; wherein if the abnormal inspection circuit (116) determines that abnormal conditions occur, then the abnormal inspection circuit (116) generates one or more corresponding warning messages.” These claimed features if rewritten in independent form including all of the limitations of the base claim and any intervening claims would be allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANTZ COBY/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        
August 12, 2022